UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commixssion file number1-6324 BNSF RAILWAY COMPANY (Exact name of registrant as specified in its charter) Delaware 41-6034000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2650 Lou Menk Drive Fort Worth, Texas (Address of principal executive offices) 76131-2830 (Zip Code) (800) 795-2673 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ]Accelerated filer[]Non-accelerated filer[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at April 16, 2007 Common stock, $1.00 par value 1,000 shares Registrant meets the conditions set forth in General Instruction H (1) (a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format permitted by General Instruction H (2). Table of Contents Table of Contents PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements. 3 Item 2. Management’s Narrative Analysis of Results of Operations. 24 Item 4T. Controls and Procedures. 28 PART II OTHER INFORMATION Item 1. Legal Proceedings. 29 Item 6. Exhibits. 29 Signatures S-1 Exhibits E-1 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements. BNSF RAILWAY COMPANYand SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Three Months Ended March 31, 2007 2006 (As Adjusted)a Revenues $ 3,601 $ 3,426 Operating expenses: Compensation and benefits 927 915 Fuel 652 561 Purchased services 500 466 Depreciation and amortization 307 289 Equipment rents 232 231 Materials and other 280 167 Total operating expenses 2,898 2,629 Operating income 703 797 Interest expense 21 32 Interest income, related parties (49 ) (33 ) Other expense, net 8 8 Income before income taxes 723 790 Income tax expense 279 301 Net income $ 444 $ 489 aPrior year numbers have been adjusted for the retrospective adoption of FASB Staff Position (FSP) AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents BNSF RAILWAY COMPANYand SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in millions) (Unaudited) March 31, December 31, 2007 2006 (As Adjusted)a ASSETS Current assets: Cash and cash equivalents $ 24 $ 20 Accounts receivable, net 511 871 Materials and supplies 506 488 Current portion of deferred income taxes 339 337 Other current assets 421 285 Total current assets 1,801 2,001 Property and equipment, net 28,146 27,871 Other assets 2,109 1,815 Intercompany notes receivable 3,295 3,317 Total assets $ 35,351 $ 35,004 LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Accounts payable and other current liabilities $ 2,762 $ 2,920 Long-term debt due within one year 184 173 Total current liabilities 2,946 3,093 Long-term debt and commercial paper 1,177 1,215 Deferred income taxes 8,243 8,293 Casualty and environmental liabilities 872 830 Pension and retiree health and welfare liability 614 604 Employee separation costs 83 86 Other liabilities 1,280 1,171 Intercompany notes payable 35 35 Total liabilities 15,250 15,327 Commitments and contingencies (see Notes 2, 4 and 5) Stockholder's equity: Common stock, $1 par value, 1,000 shares authorized; issued and outstanding and paid-in capital 6,286 6,286 Retained earnings 14,108 13,677 Accumulated other comprehensive loss (293 ) (286 ) Total stockholder's equity 20,101 19,677 Total liabilities and stockholder's equity $ 35,351 $ 35,004 a Prior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents BNSF RAILWAY COMPANYand SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in millions) (Unaudited) Three Months Ended March 31, 2007 2006 (As Adjusted)a OPERATING ACTIVITIES Net income $ 444 $ 489 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 307 289 Deferred income taxes 66 66 Employee separation costs paid (6 ) (6 ) Long-term casualty and environmental liabilities, net 42 (18 ) Other, net 5 (23 ) Changes in current assets and liabilities: Accounts receivable, net 60 (147 ) Change in accounts receivable sales program 300 150 Materials and supplies (18 ) (38 ) Other current assets (149 ) (79 ) Accounts payable and other current liabilities (182 ) (229 ) Net cash provided by operating activities 869 454 INVESTING ACTIVITIES Capital expenditures (578 ) (455 ) Net decrease in intercompany notes receivable 22 576 Other, net (265 ) (296 ) Net cash used for investing activities (821 ) (175 ) FINANCING ACTIVITIES Payments on long-term debt (44 ) (57 ) Net decrease in intercompany notes payable – (226 ) Net cash used for financing activities (44 ) (283 ) Increase (decrease) in cash and cash equivalents 4 (4 ) Cash and cash equivalents: Beginning of period 20 24 End of period $ 24 $ 20 SUPPLEMENTAL CASH FLOW INFORMATION Interest paid, net of amounts capitalized $ 23 $ 24 Income taxes paid, net of refunds $ 254 $ 300 Non-cash asset financing $ 15 $ 14 aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1,
